Citation Nr: 1630371	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO. 12-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to March 13, 2012 for the grant of service connection for major depressive disorder.

2. Entitlement to an initial rating in excess of 70 percent for major depressive disorder.

3. Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

4. Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS).

5. Entitlement to an increased rating in excess of 10 percent for left foot hallux valgus. 

6. Entitlement to an increased rating in excess of 10 percent for right foot hallux valgus.

7. Entitlement to an initial compensable rating for bilateral foot scars associated with bilateral foot hallux valgus surgeries. 

8. Entitlement to service connection for shifting teeth due to surgery.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 13, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010, May 2010 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of background, the RO denied service connection for shifting teeth in February 2010 and entitlement to an increased rating for bilateral residuals of pes planus in the May 2010 rating decision. The RO then granted service connection for major depressive disorder, IBS, pes planus, and left and right foot scars associated with hallux valgus in the January 2013 decision. The Veteran separately and timely appealed both decisions, and the issues have been combined into a single appeal for the purposes of Board review.

During the course of the appeal, the RO granted additional increased ratings for the Veteran's pes planus and IBS in a November 2014 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issues have been re-characterized on the title page to reflect the new percentages assigned to the pes planus and IBS.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has been awarded TDIU effective March 13, 2012, and therefore the TDIU claim from that date forward is moot. However, the Veteran's increased ratings claims pre-date the effective date of that award, and the evidence of record prior to that date indicates that the Veteran was asserting she was unemployable prior to March 13, 2012 as well. As such, the issue of entitlement to TDIU prior to March 13, 2012 is still on appeal and before the Board, and the issue has been re-characterized accordingly on the title page.

When a Veteran files a claim for an increased rating, she is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that her disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

As part of her October 2014 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. However, in June 2015 correspondence the Veteran, through her then-representative, stated that she wished to withdraw her hearing request. The request is therefore considered withdrawn. 38 C.F.R. § 20.704(e).

In September 2015 correspondence, the Veteran's prior representative requested to withdraw from the representation, which was acknowledged by the Board in October 2015 correspondence. The Veteran has since executed a new power of attorney in favor of Disabled American Veterans. As such, the Veteran's representative has been updated on the title page.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an earlier effective date for the award of service connection for major depressive disorder, an increased rating for major depressive disorder, service connection for shifting teeth, and entitlement to TDIU prior to March 13, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's bilateral pes planus was manifested by pain on use, cramps, spasms, flare-ups resulting in limitations on standing and walking, characteristic callouses, decreased arch height, marked deformity, extreme tenderness, marked pronation on the right, weight bearing on the right over medial line, and an inability to be improved by orthotics.

2. For the entire period on appeal, the Veteran's IBS has been manifested by severe diarrhea, alternating diarrhea and constipation, near constant abdominal distension and distress, nausea and vomiting.

3. For the entire period on appeal, the Veteran's left and right hallux valgus has been manifested by operation with resection of the metatarsal head, pain on use, fatigability, stiffness, flare-ups, tenderness, abnormal weight bearing, cramping, weakness and lack of endurance, with overall mild to moderate symptomatology bilaterally.

4. The Veteran's bilateral foot scars have been nonlinear and superficial, with an area of less than six square inches and no limitation of function of the affected part, including limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but no higher, for bilateral pes planus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2. The criteria for a rating in excess of 30 percent for IBS have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.114, Diagnostic Code 7319 (2015).

3. The criteria for a rating in excess of 10 percent for left and right hallux valgus have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2015).

4. The criteria for a compensable rating for a left and right foot scars have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claim for bilateral hallux valgus, VA issued a VCAA letter in October 2009, prior to the initial unfavorable adjudication in May 2010. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the increased rating claims for pes planus, IBS, and bilateral foot scars, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file.

VA requested the Veteran's Social Security Administration (SSA) records. 38 C.F.R. § 3.159(c)(2). In November 2014 correspondence SSA indicated that the records had been destroyed and therefore that further attempts to obtain them would be futile. Id. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2010, October 2012, and October 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. 

The Board notes that the April 2010 examiner did not indicate if the claims file was reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the current severity of the disability at the time of the examination. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the examiner noted the Veteran's subjective reports of her symptoms and conducted an objective examination of her feet. Between the Veteran's account and the examination, the board finds the examiner was apprised of sufficient facts to determine the severity of the disability at the time of the examination. Therefore, the report is adequate for rating purposes.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for pes planus, IBS, bilateral hallux valgus and bilateral foot scars. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends she is entitled to increased ratings for her bilateral pes planus, IBS, bilateral hallux valgus and bilateral foot scars. The Board will address each claim in turn, applying the legal framework outlined above and the specific rating criteria applicable to each disability. As the facts, law, and analysis for the left and right foot hallux valgus are the same, the two issues will be addressed together for the purposes of brevity.

A. Bilateral Pes Planus

The Veteran's bilateral pes planus is currently rated as 30 percent disabling under Diagnostic Code 5276. 38 C.F.R. § 4.71a, Diagnostic Code 5672. Under Diagnostic Code 5276, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability. Id. A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopaedic shoes or appliances. Id.

During the period on appeal, the Veteran has stated that she experiences flare-ups, pain on use, cramping, the use of orthotics and limitations on walking and standing, all of which she is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA examinations in October 2012 and October 2014. The October 2012 examiner noted subjective complaints of pain. On examination pain accentuated on use, characteristic callouses, decreased arch height, right-sided marked deformity and marked pronation, and weight bearing on the right over the medial line were all noted to be present. The examiner noted that the Veteran's symptoms were relieved by the use of orthotics. Loss of use of either foot was not present. 

The October 2014 examiner noted reports of flare-ups causing increased interference with standing and walking. On examination, pain accentuated by use, characteristic callouses, extreme tenderness, and decreased arch height were all present. Excess fatigability, pain and lack of endurance were all present. The examiner noted that the Veteran's symptoms were not relieved by orthotics. Loss of use of either foot was not present. There is no evidence that either examiner was not competent or credible, and as the reports are based on the Veteran's statements, a review of the record and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the bilateral pes planus at the time of the examinations. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records reflect on-going treatment for bilateral pes planus, with continual complaints of bilateral foot pain that is occasionally severe, cramping, painful callouses, spasms, and an abnormal gait. August 2007 to June 2009 treatment records reflect use of a history of treatment with various orthotic inserts without improvement in symptomatology. 

Based on the evidence of record, the Board finds that an increased rating of 50 percent, but no higher, is warranted for the Veteran's bilateral pes planus. Both the October 2012 and October 2014 examiners found symptoms specifically contemplated by a 50 percent rating, including extreme tenderness and marked pronation. The October 2014 examiner also noted that the condition was not improved by the use of orthotics. While the October 2012 examiner did note that the Veteran's condition was improved, VA treatment records beginning in August 2007 note a history of various trying different types of orthotics without improvement in the bilateral pes planus. 

The VA treatment records also reflect continued complaints of severe pain and tenderness in the feet, as well as an abnormal gait, painful callouses, cramping and spasms. In light of this medical evidence, in conjunction with the Veteran's competent and credible lay statements, the Board finds that the Veteran's bilateral pes planus more nearly approximates the level of severity contemplated by a 50 percent rating for pronounced bilateral pes planus. As such, an increased rating of 50 percent, but no higher, for bilateral pes planus is warranted in this case.

The Board is cognizant that the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68. The disability rating for an amputation of the foot is 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5167. As such, while the Board has granted an increased rating of 50 percent herein, this grant is subject to the limitations of the amputation rule. 38 C.F.R. § 4.68.

As a 50 percent rating for bilateral pes planus is the maximum allowable rating under Diagnostic Code 5276, an increased rating in excess of the rating awarded herein is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran is already service-connected and rated for her separately diagnosed hallux valgus and the scars associated therewith, and therefore those disabilities are fully contemplated by their currently assigned ratings. 38 C.F.R. §§ 4.71a Diagnostic Code 5280, 4.118 Diagnostic Code 7805. No other Diagnostic Codes covering other disabilities or injuries of the foot would result in a rating in excess of 50 percent. 38 C.F.R. § 4.71a, 5277-5284. 

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has, at different times, complained of pain on use, flare-ups, cramping, spasms, tenderness and limitations on standing and walking, which she is competent to report. Jandreau, 492 F.3d 1372. However, both VA examiners noted these symptoms in their examination reports and considered them in their assessments of the overall severity of the Veteran's pes planus. Further, in the award of a 50 percent rating herein the Board specifically considered the complaints of severe pain, spasms, tenderness and cramping contained in the Veteran's VA treatment records and other statements. As such, the Veteran's subjective complaints are fully contemplated by the currently assigned rating of 50 percent for bilateral pes planus. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable diagnostic codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, a rating of 50 percent, but no higher, for bilateral pes planus is warranted in this case, subject to the limitations of the amputation rule. 38 C.F.R. §§ 4.7, 4.68, 4.71a, Diagnostic Code 5276.

B. IBS

The Veteran's IBS is rated at 30 percent by analogy to Diagnostic Code 7319, governing irritable colon syndrome. 38 C.F.R. § 4.114, Diagnostic Code 7319. Under Diagnostic Code 7319, a 30 percent rating is warranted for severe symptoms, including diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress. Id. No higher ratings are possible under this Diagnostic Code. Id. As the maximum allowable rating is already in effect, it is not possible to assign a higher rating under Diagnostic Code 7319. As such, an increased rating for IBS is not warranted in this case. Id.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran has not been diagnosed with any other gastrointestinal or rectal disabilities. 38 C.F.R. § 4.114, Diagnostic Codes 7304-7318, 7320-7337. Further, none of the other Diagnostic Codes governing other digestive disabilities more nearly describe or contemplate the Veteran's symptomatology, which is predominantly abdominal distress, diarrhea and constipation, and therefore it would not be appropriate to rate the current disability by analogy to another code. Id.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 30 percent for IBS. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

C. Bilateral Hallux Valgus

The Veteran's left and right foot hallux valgus is rated under Diagnostic Code 5280. 38 C.F.R. § 4.71a, Diagnostic Code 5280. Under Diagnostic Code 5280, a 10 percent rating is warranted for either severe hallux valgus equivalent to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head. Id. No higher ratings are possible for hallux valgus under Diagnostic Code 5280. As the maximum possible rating under Diagnostic Code 5280 for the left and right hallux valgus is already in effect, and increased rating in excess of 10 percent is not possible in this case. Id.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran's bilateral pes planus and scars associated with hallux valgus surgeries are already service-connected, and therefore those disabilities are fully contemplated by their currently assigned ratings. 38 C.F.R. §§ 4.71a Diagnostic Code 5276, 4.118, Diagnostic Code 7805. There is no medical evidence of claw foot or malunion or nonunion of the tarsal or metatarsal bones. Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case. 38 C.F.R. § 4.71a , Diagnostic Codes 5278, 5283. There is no evidence of amputation of the great toes or removal of the metatarsal head. 38 C.F.R. § 4.71a, Diagnostic Code 5171.

Finally, under Diagnostic Code 5284, a 20 percent rating is warranted for moderately severe residuals of a foot injury. The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The Board further notes that separate ratings for each foot are possible under Diagnostic Code 5284.

However, that Diagnostic Code 5284 is not applicable here, and the Veteran's service-connected hallux valgus is more appropriately rated under Diagnostic Code 5280. A higher or separate rating under Diagnostic Code 5284 is not warranted as its clear intent is to encompass disabilities not contemplated by the other Diagnostic Codes pertaining to the foot, as evidenced by its title of "Foot injuries, other." In this case, the Veteran is service-connected for hallux valgus, which is fully and best contemplated within the rating criteria for Diagnostic Code 5276, which is entitled "hallux valgus, unilateral." The Veteran's left and right foot hallux valgus, specifically operation with resection of the metatarsal head, is specifically noted in the rating criteria for Diagnostic Code 5280. Thus, as the Veteran's left and right foot hallux valgus is fully contemplated under Diagnostic Code 5280, the Veteran's current 10 percent rating under the provisions of Diagnostic Code 5280 is more appropriate than a rating under Diagnostic Code 5284. 

Further, even if it was applicable the medical evidence of record, specifically the October 2014 VA examination report and VA treatment records, shows that the Veteran's symptomatology associated with the left or right foot hallux valgus is only mild to moderate in nature. The October 2014 examiner specifically described the disability as mild to moderate, and VA treatment records from August 2009 through January 2012 all also described the bilateral hallux valgus as mild. While the Veteran has described her symptoms, specifically pain, as severe, the Board finds that these statements are outweighed by the objective medical evidence of record. As such, an increased rating in excess of 10 percent based on the presence of moderately severe or severe symptoms would not be warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has, at different times, complained of pain on use, fatigability, stiffness, flare-ups, tenderness, abnormal weight bearing, cramping, weakness and lack of endurance, which she is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiners specifically took these complaints into account when evaluating the Veteran's overall disability level, with the October 2014 examiner specifically noting that these symptoms were mild to moderate overall. This assessment is corroborated by VA treatment records form August 2009 to January 2012, all of which noted mild hallux valgus. As such, the Board finds that the Veteran's subjective complaints are fully contemplated by the currently assigned 10 percent rating for left and right hallux valgus. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 10 percent for left or right foot hallux valgus. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

D. Scars

The Veteran contends she is entitled to a compensable rating for her bilateral foot scars. The bilateral foot scars are rated under Diagnostic Code 7805, covering other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800-7804. All disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under the applicable Diagnostic Code.

The Veteran has not argued that her left or right foot scars result in any functional impairment of her feet. The Veteran was provided with an October 2014 scar examination, in which the examiner noted there to be no limitation of motion or loss of function as a result of the scar. The examiner further noted that the scars were linear, well-healed and asymptomatic, that they were not unstable or painful, and they occupied an area less than 144 square inches. VA treatment records are silent for any indication that the bilateral foot scars result in functional loss of either foot, or are unstable or painful. As such, the preponderance of the evidence is against a finding that a compensable rating based on limitation of motion or function of the left or right foot is warranted in this case. 38 C.F.R. § 4.118, Diagnostic Code 7805.

No additional higher or alternative ratings under different Diagnostic can be applied in this case. The Veteran's scars do not affect her head, face or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800. The medical evidence shows the scars are not deep, painful, unstable, or nonlinear. 38 C.F.R. § 4.118, Diagnostic Code 7801-7804.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's left or right foot scars. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.


A. Bilateral Pes Planus

As with the Veteran's service-connected skin disability, neither the first nor second Thun element is satisfied. The Veteran's service-connected bilateral pes planus is manifested by pain on use, cramps, spasms, flare-ups resulting in limitations on standing and walking, characteristic callouses, decreased arch height, marked deformity, extreme tenderness, marked pronation on the right, weight bearing on the right over medial line, and an inability to be improved by orthotics. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's bilateral pes planus because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that her bilateral pes planus has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

B. IBS

Neither the first nor the second Thun element is satisfied here. During the period on appeal the Veteran has reported that her IBS is manifested by severe diarrhea, alternating diarrhea and constipation, near constant abdominal distension and distress, nausea and vomiting. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule for gastrointestinal disabilities. See 38 C.F.R. § 4.114. The rating criteria specifically contemplate variable the frequency and severity of diarrhea and constipation, and abdominal pain and distress. See 38 C.F.R. § 4.114, Diagnostic Code 7319.

As such, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as her symptomatology is directly contemplated by the criteria. In short, there is nothing exceptional or unusual about the Veteran's IBS because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted. Concerning the second Thun element, the Veteran does not contend, and the evidence of record does not suggest, that her IBS has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if her disability picture was exceptional referral would not be warranted.

C. Hallux Valgus

As with the prior disabilities, neither the first nor second Thun element is satisfied. The Veteran's service-connected bilateral left and right foot hallux valgus is manifested by operation with resection of the metatarsal head, pain on use, fatigability, stiffness, flare-ups, tenderness, abnormal weight bearing, cramping, weakness and lack of endurance, with overall mild to moderate symptomatology bilaterally. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5280. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the rating criteria contemplates the type of surgery the Veteran underwent on the left and right foot and all symptomatology associated therewith. In short, there is nothing exceptional or unusual about the left or right foot hallux valgus because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Concerning the second Thun element, the Veteran does not contend, and the evidence of record does not suggest, that her left or right foot hallux valgus has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

D. Scars

As with the other disabilities, neither the first nor second Thun element is satisfied here. The Veteran's service-connected left and right foot scars are nonlinear and superficial, with an area of less than six square inches and no limitation of function of the affected part, including limitation of motion. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. . For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. § 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805. In summary, the schedular criteria contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's left and right foot scars because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's bilateral foot scars is not warranted in this case. With respect to the second Thun element, the Veteran does not contend, and the evidence of record does not suggest, that her left or right foot scars has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

E. Johnson v. McDonald Considerations

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for major depressive disorder, bilateral pes planus, IBS, left and right foot hallux valgus, and left and right foot scars. The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral pes planus, IBS, hallux valgus, or left or right foot scars combine or interact either with one another or her other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating of 50 percent, but no higher, for bilateral pes planus is granted, subject to the limitations of the amputation rule.

Entitlement to an increased rating in excess of 30 percent for IBS is denied.

Entitlement to an increased rating in excess of 10 percent for left foot hallux valgus is denied.

Entitlement to an increased rating in excess of 10 percent for right foot hallux valgus is denied.

Entitlement to an initial compensable rating for bilateral foot scars is denied.


REMAND

With respect to the claims for an earlier effective date for the award of service connection for major depressive disorder and service connection for shifting teeth, when a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. 

Effective on March 24, 2015, VA amended its rules to require that an NOD be made on a specific claim form prescribed by the Secretary. See 38 C.F.R. § 20.201 (2015). However, as the NODs at issue in this case were received prior to March 24, 2015, this change in law is not applicable and the law prior to the change will apply. See 38 C.F.R. § 20.201 (2014).

Beginning with the shifting teeth, service connection for shifting teeth was denied in a February 2010 rating decision. In response, the Veteran through her representative at the time submitted an August 2010 statement expressing disagreement specifically with the denial of service connection for shifting teeth. This constituted a valid notice of disagreement with the denial. 38 C.F.R. § 20.201 (2010). There is no evidence that the RO processed or accepted this statement as an NOD, and therefore the claim must be remanded for the issuance of a SOC adjudicating the issue.

Turning to the claim of entitlement to an earlier effective date for the award of service connection for major depression, service connection was granted in a January 2013 rating decision. In response, the Veteran's attorney filed a January 2013 statement disagreeing with "all issues decided" in the January 2013 decision. In a subsequent March 2014 statement, the attorney expressed specific disagreement with the effective date assigned for the grant of service connection for major depressive disorder. When read in conjunction with this clarifying statement, the January 2013 statement constituted a valid notice of disagreement as to the effective date assigned for the grant of service connection for major depressive disorder. 38 C.F.R. § 20.2013 (2013). There is no indication that the RO has processed or accepted this statement as an NOD and therefore the issue must be remanded for the issuance of a SOC.

Concerning entitlement to TDIU and an increased rating for major depressive disorder, the Board finds that any determinations with respect to the service connection or earlier effective date claims would materially affect a determination concerning those two claims. As such, these issues are inextricably intertwined with the service connection and earlier effective date claims being remanded, and must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the issues of entitlement to an earlier effective date for the grant of service connection for major depressive disorder and entitlement to service connection for shifting teeth. 

Advise the Veteran of the procedural requirements to continue an appeal of the issue / these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

2. Thereafter, readjudicate the issues on appeal, to include entitlement to an increased rating for major depressive disorder and TDIU. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


